DETAILED ACTION
Introduction
This office action is in response to applicant’s remarks filed 10/7/2022. Claims 1-5, 7-19 and 21-28 are currently pending and have been examined. The claim to foreign priority is acknowledged. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. More specifically, applicant argues, 
“Xie describes generating regular expressions based on a URL in an email. The entire process of Xie corresponds to the analysis of URLs. One or ordinary skill in the art understands that URL encoding does not allow space characters (See https://www .sistrix.com/ask- sistrix/technical-seo/site-structure/do-i-have-to-convert-the-spaces-in-urls). One of ordinary skill in the art would not be motivated to combine the separating of content into words by identifying separating spaces in Leddy with the spam detection in Xie because there are no space characters in URLs. Thus, adding Leddy’s consideration of spaces to Xie would mean that Leddy’s system would never operate to break the Xie URLs into words because there are no spaces in the URLs of Xie. Leddy adds no value to the Xie system because there are no spaces to facilitate Leddy’s operation. As a result, the Office action fails to establish a prima facie case of obviousness against claim 1 based on the alleged Xie/Leddy combination. Therefore, claim 1 and all claims depending therefrom are allowable.”
The Examiner notes, the applicant’s argument regarding URL encoding is irrelevant. Furthermore, URLs clearly falls into the field of text to be analyzed, whether encoded or not. The Examiner notes, even the cited document https://www .sistrix.com/ask- sistrix/technical-seo/site-structure/do-i-have-to-convert-the-spaces-in-urls” uses the phrase “spaces-in-urls”, which clearly provides evidence that there are spaces in URLs. Unless the applicant can show proof that there exist no written URL with a space in it, encoded or otherwise, then the arguments remain non-persuasive. A text message clearly includes a written URL, which when written, to one of ordinary skill in the art, could include a space, without the message having an encoded url, such as “%20” or “+” (such as “https://sitebulb.com/folder path/page.html, which and many others which the Examiner pulled directly from a document. The fact that URLs exist that include spaces, in messaging that can be analyzed, completely renders the applicant’s corresponding arguments non-persuasive. The Examiner notes, the applicant has provided absolutely no evidence to the contrary. Therefore, the arguments regarding claim 1, and all corresponding claim arguments are deemed non-persuasive.
Applicant further argues, regarding claim 9, 
“Thus, the maximum length of substrings for the combined regular expression of Xie at a particular location is equal to the maximum length of the substrings for the combined regular expression at the particular location. Therefore, the maximum length of the substrings for the combined regular expression at the particular location is not longer than the maximum length of the substrings for the merged regular expressions at the particular location. Accordingly, Xie does not teach or suggest a regular expression corresponding to substrings longer than a maximum length of non-pivot nodes at a location.”
However, the Examiner does not concur with this interpretation, wherein the interpretation is does not address the expanded and generated maximum length regular expression. The Examiner refers the applicant to the previously cited section and figure, Fig. 7, wherein “http://www.mexir.com/n/?167&[1-zA-Z]{9,25}” is has a maximum length of “25” the regular expression, the generated anti-spam signature, regular expression that represents the maximum length for this particular set of substrings is, “http://*/n/?167&[1-zA-Z]{9,27}”. The Examiner notes, the applicant’s discussion on the merging is superfluous and irrelevant. The applicant teaches, in the applicant’s specification paragraph [0030], expanding or adding a cushion of 3 characters, thus generating the regular expression corresponding to substrings longer than a maximum length of the non-pivot nodes at the location. However, the applicant does not teach how or why or by what method or arbitrary selection, calculation, etc. the new amount of characters or cushion is generated, i.e. such as by using a combination of other data elements similar to Xie, to produce that extra 3 characters outside of a maximum value. Thus, the fact that the longest length in another item of data is present, is irrelevant to the noted portion of the rejection and corresponding claimed elements, wherein it is clear that the regular expression absolutely corresponds to substrings longer than a maximum length of the non-pivot nodes at the location, as illustrated above (the argued, matched maximum substring length, is not relied upon, with respect to the regular expression that clearly provides a cushion of extra characters to the maximum characters allowed in that expression). Therefore, the applicant’s corresponding arguments are deemed non-persuasive. 
Arguments regarding independent claims 17 and 21, and all dependent claims are based on the above arguments, and are deemed non-persuasive as well.
The rejection of claims 16 and 17-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn based on the applicant’s amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15, and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (Xie, US 2009/0265786).
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, such that Xie teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least (paragraphs [0054-0060]): 
generate a token graph including nodes based on a cluster of strings corresponding to a group of messages that are known to be spam (ibid-see claim 1, corresponding and similar limitation); the token graph including non-pivot nodes (ibid), the non-pivot nodes corresponding to words that occur less than a threshold number of times in the group of messages (ibid); identify pivot nodes in the cluster of strings (ibid); tag corresponding ones of the nodes of the token graph as pivot nodes (ibid); and generate an anti-spam signature using: (a) substrings corresponding to the tagged nodes and 
(b) at least one substring corresponding to a non-pivot node of the non-pivot nodes, the anti-spam signature including a regular expression corresponding to non-pivot nodes at a location of the cluster of strings, the regular expression corresponding to substrings longer than a maximum length of the non-pivot nodes at the location (ibid-paragraphs [0047-0050] and Fig. 7-his maximum and minimum length of the non-pivot nodes, those between the anchor points, are converted into the merged regex, as the non-pivot nodes, wherein the length of the minimum and maximum character length being extended and shortened, in order to generalize the regular expression, giving a cushion the same as discussed by the applicant’s specification paragraphs [0030], thus creating a generalization of the regular expression, see his Fig. 7, {9,27}-string cushion).
As per claims 10, Xie further teaches the computer readable storage medium of claim 9, wherein the instructions cause the machine to transmit the anti-spam signature to a device via a network to enable the device to identify spam messages based on the anti-spam signature (ibid-see above regex spam and signature discussion, Figs. 2, Fig. 8, see his system and device, paragraph [0054-0056, 0062, 0003-0007, 0016]-see his spam filtering based on signature discussion, via network communications). 
As per claim 11, Xie further teaches the computer readable storage medium of claim 9, wherein the nodes of the token graph correspond to substrings of the cluster of strings (ibid-see paragraph [0036-0047]-his nodes and substrings discussion). 
As per claim 12, Xie teaches the computer readable storage medium of claim 11, wherein positions of nodes of the token graph respectively correspond to positions of respective substrings of the cluster of strings (ibid-Fig. 6, paragraph [0047]-his sequence and ordered positions of the respective substrings, from the cluster of strings, each node in order in the token graph). 
As per claim 13, Xie further teaches the computer readable storage medium of claim 9, wherein a first node of the nodes corresponds to first substrings at a first position of the cluster of strings and a second node of the nodes corresponds to second substrings at the first position of the cluster of strings (ibid-see paragraphs [0037-0047], Fig. 6, his first and second node, each corresponding to first substrings, at a first position of the cluster of strings, and second node to second substrings at the first position of the cluster of strings). 
As per claim 14, Xie teaches the computer readable storage medium of claim 9, wherein the instructions cause the machine to convert strings of the cluster of strings into substrings and generate the token graph based on the substrings, the nodes of the token graph corresponding to the substrings  (ibid, paragraphs [0034-0048]-see regex generation discussion, his string converted into substrings, keyword/token graph generated based on substrings, and nodes corresponding to the substrings).
As per claim 15, Xie further teaches the computer readable storage medium of claim 14, wherein the substrings are first substrings, wherein the instructions cause the machine to filter out second substrings with lengths that do not satisfy a threshold (ibid, paragraphs [0035, 0047]-his minimum string threshold, filtering out general substrings). 
As per claim 21, claim 21 sets forth limitations similar to claim 9, and is thus rejected under similar reasons and rationale, wherein Xie teaches an apparatus to generate an anti-spam signature, the apparatus comprising:
memory (paragraphs [0059, 0060], Fig. 8);
instructions (ibid); and
processor circuitry to execute the instructions to (ibid):
generate a token graph, the token graph including nodes based on a cluster of strings corresponding to a group of spam messages (ibid-see claim 1, corresponding and similar limitation);
tag corresponding ones of the nodes of the token graph as pivot nodes (ibid), the token graph including non-pivot nodes, the non-pivot nodes corresponding to words that occur less than a threshold number of times in the group of spam messages (ibid); and
generate the anti-spam signature using: (a) substrings corresponding to the tagged nodes and (b) at least one substring corresponding to at least one of the non-pivot nodes (ibid), 
the anti-spam signature including a regular expression corresponding to the at least one of the non-pivot nodes, the regular expression corresponding to substrings shorter than a minimum length of the at least one of the non-pivot nodes (ibid-paragraphs [0047-0050] and Fig. 7-his maximum and minimum length of the non-pivot nodes, those between the anchor points, the merged regex, as the non-pivot nodes, wherein the length of the minimum and maximum character length is shorter than the generalized regular expression, generating a more specific search, see his {9, 25}-as a shorter length than the other group non-pivot nodes max length).
As per claim 22, Xie further makes obvious the apparatus of claim 21, wherein the processor circuitry is to cause transmission of the anti-spam signature to a device via a network to enable the device to identify spam messages based on the anti-spam signature (ibid-see above regex spam and signature discussion, Figs. 2, Fig. 8, see his system and device, paragraph [0054-0056, 0062, 0003-0007, 0016]-see his spam filtering based on signature discussion, via network communications). 
As per claim 23, Xie further makes obvious the apparatus of claim 21, wherein the nodes of the token graph correspond to substrings of the cluster of strings (ibid-see paragraph [0036-0047]-his nodes and substrings discussion). 
As per claim 24, Xie teaches further makes obvious the apparatus of claim 23, wherein positions of the nodes of the token graph respectively correspond to positions of respective substrings of the cluster of strings (ibid-Fig. 6, paragraph [0047]-his sequence and ordered positions of the respective substrings, from the cluster of strings, each node in order in the token graph). 
As per claim 25, Xie further makes obvious the apparatus of claim 21, wherein a first node of the nodes corresponds to a first substring at a first position of the cluster of strings and a second node of the nodes corresponds to a second substring at the first position of the cluster of strings (ibid-see paragraphs [0037-0047], Fig. 6, his first and second node, each corresponding to first substrings, at a first position of the cluster of strings, and second node to second substrings at the first position of the cluster of strings). 
As per claim 26, Xie teaches the apparatus of claim 21, wherein the processor circuitry is to convert strings of the cluster of strings into substrings and generate the token graph based on the substrings, the nodes of the token graph corresponding to the substrings (ibid, paragraphs [0034-0048]-see regex generation discussion, his string converted into substrings, keyword/token graph generated based on substrings, and nodes corresponding to the substrings).
As per claim 27, Xie further makes obvious the apparatus of claim 26, wherein the substrings are first substrings, the processor circuitry to filter out second substrings with lengths that do not satisfy a threshold (ibid, paragraphs [0035, 0047]-his minimum string threshold, filtering out general substrings). 
As per claim 28, Xie further makes obvious the apparatus of claim 21, wherein the processor circuitry is to generate the anti-spam signature by:
converting a first tagged node into a first single regular expression (Fig. 6, paragraphs [0037-0047]-his identified/tagged keywords as anchor points, converted into a first single regular expression);
converting a second tagged node into a second single regular expression  (ibid-his second anchor point, and subsequent anchor points, converted into a single regular expression); and converting multiple untagged nodes between the first tagged node and the second tagged node into a third single regular expression (ibid-his untagged nodes, between anchor points, converted into a third single regular expression), the anti-spam signature including the first single regular expression, the second single regular expression, and the third single regular expression (ibid-the anti-spam signature as the concatenation of each single regular expression).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie, US 2009/0265786) in view of Leddy et al. (Leddy, US 2020/0067861). 
As per claim 1, Xie teaches an apparatus to generate an anti-spam signature, the apparatus comprising: 
interface circuitry to obtain a group of spam messages (Fig. 8, paragraphs [0020-0022, 0059-0060]- his identified spam emails, messages comprising known spam via spam traffic and grouped, and corresponding circuitry, and corresponding instructions hereinafter); 
string converter instructions to convert strings from the group of spam messages into substrings that correspond to words included in the spam messages [based on a space character] (paragraphs [0034, 0035]-his word breaking and keyword identification form the string input, into substrings);
token graph generator instructions to cause generation of a token graph (paragraph [0020-0022]-his identified spam emails, messages comprising known spam via spam traffic and grouped, paragraphs [0034-0036]-his keyword tree graph, as the generated token graph hereinafter, paragraphs [0038-0047]-including a cluster of substrings), the token graph including pivot nodes corresponding to a first portion of the substrings and non-pivot nodes corresponding to a second portion of the substrings (ibid-his pivot nodes as the keywords (sub)strings meeting a frequency threshold, and non-pivot nodes as the (sub)strings that do not meet a frequency threshold, his each substring segment for each pivot node corresponding to the first and second portions of the substring), the pivot nodes corresponding to first words that occur more than a first threshold number of times in the group of spam messages (ibid), the non-pivot nodes corresponding to second words that occur less than a second threshold number of times in the group of spam messages (ibid);  
pivot engine instructions to cause identification of the pivot nodes in a cluster of strings corresponding to the group of spam messages (paragraph [0035]-his keywords, and frequent substrings identification, serving as the basis for the regex generation-the most frequent nodes are tagged or marked and interpreted as the pivot substrings); 
pivot applicator instructions to cause tagging of corresponding ones of the nodes of the token graph as the pivot nodes (ibid); and 
regex converter instructions to cause generation of the anti-spam signature using: (a) substrings represented by the tagged nodes and (b) at least one substring represented by a non-pivot node of the token graph (ibid-see above cited paragraphs and paragraph [0047]-his regular expressions derived from the keyword tree, based on the keywords, and merged substrings between the anchor points, or pivots, and the tokens not tagged or deemed as pivot points, those between the anchor points, are converted into the merged regex, as the non-pivot nodes, and the final concatenated and generated anti-spam regex is deemed the output, for identifying and filtering future spam messages, see paragraphs [0047-0048]). 
Xie lacks explicitly teaching that which Leddy teaches string converter instructions to convert strings from the group of spam messages into substrings that correspond to words included in the spam messages based on a space character (paragraph [1859]-his parsed message, word labeling and key term identification based on spaces in the messages).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Xie and Leddy to combine the prior art element of spam  detection with respect to messages as taught by Xie with parsing and tokenization using spaces for identifying patterns in URL and the other parts of a message as taught by Leddy as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be to parse message content, URL content, email message content and the like, for pattern detection for spam detection (ibid-Leddy, paragraph [1859]).
As per claim 2, Xie further makes obvious the apparatus of claim 1, further including deployment interface circuitry to transmit the anti-spam signature to a device via a network to enable the device to identify spam messages based on the anti-spam signature (ibid-see above regex spam and signature discussion, Figs. 2, Fig. 8, see his system and device, paragraph [0054-0056, 0062, 0003-0007, 0016]-see his spam filtering based on signature discussion, via network communications). 
As per claim 3, Xie further makes obvious the apparatus of claim 1, wherein the nodes of the token graph correspond to substrings of the cluster of strings (ibid-see paragraph [0036-0047]-his nodes and substrings discussion). 
As per claim 4, Xie teaches further makes obvious the apparatus of claim 3, wherein positions of nodes of the token graph respectively correspond to positions of respective substrings of the cluster of strings (ibid-Fig. 6, paragraph [0047]-his sequence and ordered positions of the respective substrings, from the cluster of strings, each node in order in the token graph). 
As per claim 5, Xie further makes obvious the apparatus of claim 1, wherein a first node of the nodes corresponds to first substrings at a first position of the cluster of strings and a second node of the nodes corresponds to second substrings at the first position of the cluster of strings (ibid-see paragraphs [0037-0047], Fig. 6, his first and second node, each corresponding to first substrings, at a first position of the cluster of strings, and second node to second substrings at the first position of the cluster of strings). 
As per claim 7, Xie further makes obvious the apparatus of claim 3, wherein the substrings are first sub strings and further including a filter to filter out second sub strings with lengths that do not satisfy a threshold (ibid, paragraphs [0035, 0047]-his minimum string threshold, filtering out general substrings). 
As per claim 8, Xie further makes obvious the apparatus of claim 1, wherein the regex converter instructions is to generate the anti-spam signature by: 
converting a first tagged node into a first single regular expression (Fig. 6, paragraphs [0037-0047]-his identified/tagged keywords as anchor points, converted into a first single regular expression); 
converting a second tagged node into a second single regular expression (ibid-his second anchor point, and subsequent anchor points, converted into a single regular expression); and 
converting multiple untagged nodes between the first tagged node and the second tagged node into a third single regular expression (ibid-his untagged nodes, between anchor points, converted into a third single regular expression), the anti-spam signature including the first single regular expression, the second single regular expression, and the third single regular expression (ibid-the anti-spam signature as the concatenation of each single regular expression). 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie, US 2009/0265786) In view of Prasse et al. (Prasse, Learning to Identify Concise Regular Expressions that Describe Email Campaigns).
As per claim 16, Xie further makes obvious the apparatus of claim 1, wherein the regex converter instructions is to generate the anti-spam signature by: 
converting a first tagged node at a first location into a first single regular expression (Fig. 6, paragraphs [0037-0047]-his identified/tagged keywords as anchor points, converted into a first single regular expression); 
converting a second tagged node at a second location into a second single regular expression (ibid-his second anchor point, and subsequent anchor points, converted into a single regular expression);  
Xie lacks explicitly teaching that which Prasse teaches converting first multiple untagged nodes at a third location between the first location and the second location into a third single regular expression (Prasse pages 3688-3693-see Figs. 1, 2 and 3, his multiple nodes, and alignment thereof, each nodal path containing a first through fourth locations, wherein each node, from first to fourth is converted into a regular expression, the aligned multiple untagged nodes, “cute, lonely” etc. nodes, converted into a single regular expression, and a second multiple untagged node between the tagged pivot nodes, “21, 23” are converted into a fourth single regular expression, and the resultant specializations of  maximal alignment as the anti-spam signature including all of the regular expressions as described above); and
converting second multiple untagged nodes at a fourth location between the first location and the second location into a fourth single regular expression,  the anti-spam signature including the first single regular expression at the first location, the second single regular expression at the second location, the fourth regular expression between the first location and the second location, and the third single regular expression between the first location and the second location (ibid-the anti-spam signature as the concatenation of each single regular expression).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Xie and Prasse to combine the prior art element of generating an anti-spam signature as taught by Xie with using the specialized nodal alignment used to generate the regular expression in the anti-spam signature as taught by Prasse as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating a maximized and specialized anti-spam signature alignment (ibid-Prasse).
As per claim 17, claim 17 sets forth limitations similar to claims 9 and 16 and is thus rejected under similar reasons and rationale, such that Xie teaches a method to generate an anti-spam signature, the method comprising (ibid-paragraph [0005, 0054-0060]-see his method, processor and instructions discussion): generating, by executing an instruction with a processor (ibid), a token graph including nodes based on a cluster of strings corresponding to a group of messages that are known to be spam (ibid-see claim 9, corresponding and similar limitation), the token graph including pivot nodes and non-pivot nodes (ibid), the pivot nodes corresponding to first words that occur more than a first threshold number of times in the group of messages (ibid), the non-pivot nodes corresponding to second words that occur less than a second threshold number of times in the group of messages (ibid); identifying, by executing an instruction with the processor, the pivot nodes in the cluster of strings (ibid); tagging, by executing an instruction with the processor, corresponding ones of the nodes of the token graph as the pivot nodes (ibid); and generating, by executing an instruction with the processor, the anti-spam signature
using: (a) substrings corresponding to the tagged nodes and (b) at least one substring corresponding to a non-pivot node of the non-pivot nodes, the anti-spam signature including a regular expression corresponding to substrings longer than a maximum length of the non-pivot nodes at a location and shorter than a minimum length of the non-pivot nodes at the location (ibid-see claim 9, corresponding and similar limitation).
As per claim 18, Xie further makes obvious the method of claim 17, further including transmitting the anti-spam signature to a device via a network to enable the device to identify spam messages based on the anti-spam signature (ibid-see above regex spam and signature discussion, Figs. 2, Fig. 8, see his system and device, paragraph [0054-0056, 0062, 0003-0007, 0016]-see his spam filtering based on signature discussion, via network communications). 
As per claim 19, Xie further makes obvious the method of claim 17, wherein the nodes of the token graph correspond to substrings of the cluster of strings (ibid-see paragraph [0036-0047]-his nodes and substrings discussion).
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
11/14/22